July 30, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
              IN RE GUARDIANSHIP OF KENNETH JOE WHITT

                                NO. 14-12-00572-CV

                      ________________________________

       This cause, an appeal from two orders signed, March 21, 2012, was heard on
the transcript of the record. We have inspected the record and find no error in these
orders. We order the orders of the court below AFFIRMED. We order appellant
Margo Whitt to pay all costs incurred in this appeal. We further order this decision
certified below for observance.